02-11-314-CV





















COURT
  OF APPEALS
SECOND
  DISTRICT OF TEXAS
FORT
  WORTH
 



 
NO. 02-11-00314-CV
 
 



RONALD L. BUCKALEW


 


APPELLANT



                                                                                                                             
V.
 



COMPASS BANK


 


APPELLEE



 
                                                                                                                             
------------
 
FROM THE
153RD DISTRICT COURT OF TARRANT COUNTY
 
------------
 
MEMORANDUM OPINION[1]
 
------------
          On July 18, 2011, the trial court granted
summary judgment for Appellee Compass Bank against Appellant Ronald L. Buckalew,
as well as several others, including Defendant John Paul Rogers.  The trial
court subsequently granted Compass’s motion to dismiss several more defendants,
and then it granted summary judgment for Compass Bank against Defendant Earl
Jeffrey Wentworth.  Wentworth’s cross-claim against Rogers remains pending in
the trial court.
          Buckalew filed a notice of appeal,
attempting to appeal from the trial court’s July 18, 2011 summary judgment
order.  We notified Buckalew of our concern that we lacked jurisdiction over
the appeal because the July 18, 2011 order did not appear to be final or to be an
appealable interlocutory order.  See Tex. R. App. P. 42.3(a); Lehmann
v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001).  We informed Buckalew
that his appeal was subject to dismissal for want of jurisdiction unless he or
any party desiring to continue the appeal filed with the court a response
showing grounds for continuing the appeal.  Buckalew has stated in his response
that he does not object to the dismissal of the appeal for the reasons stated
in our letter.  Therefore, we dismiss the appeal for want of jurisdiction.  See
Tex. R. App. P. 42.3(a), 43.2(f).
 
                                                                             PER
CURIAM
 
PANEL:  MCCOY, MEIER, and GABRIEL, JJ.
 
DELIVERED:  October 6, 2011




[1]See
Tex. R. App. P. 47.4.